Citation Nr: 1028427	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  06-05 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1943 to February 
1946, from June 1947 to February 1948 and from May 1951 to 
December 1967.  The Veteran died in January 2005.  The appellant 
is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in April 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In June 2009, the Board remanded this matter to the RO for proper 
VCAA notice and to attempt to obtain private treatment records.  
After accomplishing the requested actions to the extent possible, 
the RO continued the denial of the claim (as reflected in the May 
2010 supplemental statement of the case (SSOC)) and returned this 
matter to the Board for further appellate consideration.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in January 2005.  

2.  The Veteran's death certificate shows that the immediate 
cause of the Veteran's death was renal failure due to 
staphatineus pneumonitis with sepsis and the underlying cause of 
death was chronic obstructive pulmonary disease (COPD) and 
congestive heart failure.    

3.  At the time of the Veteran's death, service connection was in 
effect for low back strain, evaluated as 10 percent disabling, 
duodenal ulcer, evaluated as 10 percent disabling and benign 
colon polyps, evaluated as noncompensable.  

4.  The evidence indicates that the Veteran's cause of death was 
not manifested during the Veteran's period of active service and 
it has not otherwise been shown to be related to military service 
or a service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty 
on the United States Department of Veterans Affairs (VA) to 
notify and assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession that 
pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule eliminating fourth element 
notice as required under Pelegrini II, effective May 30, 2008).  
Thus, any error related to this element is harmless.  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, 
the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of the claim: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
upon receipt of an application for a service-connection claim, VA 
must review the information and the evidence presented with the 
claim and provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application including 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.

In addition, Dependency Indemnity and Compensation (DIC) benefits 
based on service connection for cause of death require additional 
VCAA notice requirements.  Generally, section 5103(a) notice for 
a DIC case must include: (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of his 
or her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The content of the section 
5103(a) notice letter will depend upon the information provided 
in the claimant's application.  Id.

After a review of the claims folder, the Board finds that the 
July 2009 VCAA letter satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The July 2009 VCAA letter 
informed the appellant of the general evidence necessary to 
substantiate her cause of death claim.  The appellant was also 
informed that during the Veteran's lifetime, service connection 
was established for low back strain, duodenal ulcer and post-
operative benign colon polyps with a combined evaluation of 20 
percent.  The letter advised the appellant of her and VA's 
respective duties for obtaining evidence.  

In this case, VA's duty to notify was satisfied subsequent to the 
initial AOJ decision.  The Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error in 
the timing of the notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively in 
the processing of her claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of the supplemental 
statement of the case issued in May 2010 after the notice was 
provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or an 
SSOC, is sufficient to cure a timing defect).  For the reasons 
stated above, it is not prejudicial to the appellant for the 
Board to proceed to decide this appeal as the timing error did 
not affect the essential fairness of the adjudication.  

Regarding VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the appellant in making reasonable 
efforts to identify and obtain relevant records in support of the 
appellant's claim and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file 
contains service treatment records, VA treatment records the 
appellant and Veteran's marriage certificate and the Veteran's 
death certificate.  

The Board notes that VA did not provide a medical opinion as to 
the etiology of the Veteran's cause of death pursuant to 38 
U.S.C.A. § 5103A.  VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
that the claimant suffered an event, injury of disease in 
service, the record indicates that the disability or signs and 
symptoms of disability may be associated with active service; and 
the record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d), 38 C.F.R. 
§ 3.159(c)(4).  The record contains lay statements by the 
appellant providing the opinion that the Veteran's cause of death 
is related to his service-connected disabilities.  The evidence 
of a link between a current disability and service or a service-
connected disability must be competent.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  Because there is no competent 
evidence that indicates an in-service event, injury or disease 
may have contributed to the cause of the Veteran's death or that 
the Veteran's service-connected disabilities contributed to his 
death, VA is not obligated to obtain an opinion as to the 
etiology of the Veteran's death.  

The Board recognizes that the record, unfortunately, does not 
contain the Veteran's terminal hospital records from Norman 
Regional Hospital.  The RO attempted to obtain the records in 
July 2009 by sending the appellant VA Form 21-4142, Authorization 
and Consent to Release Information, in order to obtain the 
Veteran's private treatment records.  The RO also informed the 
appellant that she may obtain these records herself and send them 
to VA.  However, the appellant did not fill out the authorization 
form within the requested time period and she did not provide any 
of the Veteran's private treatment records to include his 
terminal hospital record.  She also submitted a statement in May 
2010 indicating she had no further evidence to submit and, 
therefore, VA should "consider the case closed."  The United 
States Court of Appeals for Veterans Claims (the Court) has 
specifically held that the duty to assist is not always a one-way 
street and if an appellant wishes help, he or she cannot 
passively wait for it in those circumstances where he or she may 
or should have information that is essential in obtaining the 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); see also Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); 
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Therefore, the 
Board concludes that VA has done everything reasonably possible 
to assist the appellant in obtaining these private treatment 
records.

In addition, as noted above, this claim was previously remanded 
in June 2009 in order to provide proper VCAA notice and to 
attempt to obtain private treatment records.  In July 2009, the 
RO provided the appellant with proper notice on how to 
substantiate her cause of death claim in accordance with Hupp.  
Furthermore, the RO attempted to obtain the Veteran's private 
treatment records by sending the appellant a form authorizing and 
consenting to release the Veteran's private treatment records and 
requested that she fill out the form and return it to VA.  The RO 
also informed the appellant that she may provide the private 
treatment records to VA.  The appellant did not return the form 
and she did not provide any additional evidence.  Accordingly, 
the Board finds that there has been substantial compliance with 
the June 2009 remand directives.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

Furthermore, the claims file contains the appellant's statements 
in support of her claim.  The Board has carefully reviewed such 
statements and it concludes that the appellant has not identified 
further available evidence not already of record.  Again, in May 
2010, the appellant asserted that she did not have any new 
evidence to provide VA and she considered the case closed.  
Therefore, the Board finds that all relevant facts have been 
developed properly and sufficiently in this appeal and no further 
development is required to comply with the duty to assist the 
appellant in developing the facts pertinent to her claim.




II. Merits of the Claim for Cause of Death 

The appellant contends that the Veteran's service-connected 
disabilities contributed to the Veteran's death.  In this regard, 
she asserts that the Veteran's service-connected disabilities 
contributed to the Veteran's inability to ward off the eventual 
primary cause of death.

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. §§ 3.5(a), 3.312 (2009).  The death of a veteran will be 
considered as having been due to a service-connected disability 
where the evidence establishes that such disability was either 
the principal or a contributory cause of death.  38 C.F.R. § 
3.312(a).  A principal cause of death is one which, singularly or 
jointly with some other condition, was the immediate or 
underlying cause of death, or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  A contributory cause of death is one that 
contributed substantially or materially to death, combined to 
cause death, and aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Id.  Generally, in 
order to establish service connection for the cause of death, 
there must be (1) evidence of death; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and death.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The evidence of record shows that the first and second elements 
for service connection for cause of death have been met.  A 
certificate of death confirms that the Veteran died in January 
2005 and lists renal failure due to staphatineus pneumonitis with 
sepsis as the immediate cause of death. The underlying cause of 
death was listed as chronic obstructive pulmonary disease (COPD) 
and congestive heart failure.  In regards to the second element, 
the record reflects that service connection had been established 
during the Veteran's lifetime for low back strain, evaluated as 
10 percent disabling, duodenal ulcer, evaluated as 10 percent 
disabling and benign colon polyps, evaluated as noncompensable.

In reference to the third element, the only evidence that 
indicates the Veteran's service-connected disabilities 
contributed to the Veteran's cause of death are the lay 
statements made by the appellant.  See February 2006 substantive 
appeal.  The appellant is competent to testify to visible 
symptoms of the Veteran.  However, the statements provided by the 
appellant are medical opinions on the etiology of the Veteran's 
death and as a lay person, the appellant is not competent to 
relate the Veteran's service-connected disorders to his cause of 
death.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  There is no competent medical evidence of record that 
indicates the Veteran's service-connected disabilities were a 
contributory cause of death.  

The Board also has considered whether the evidence otherwise 
links the Veteran's active duty service to the cause of his 
death.  After a careful review of the service treatment records, 
the Board finds no evidence that the Veteran complained of or was 
treated for any liver, lung or heart disorders during military 
service.  There is no medical evidence that the Veteran was 
diagnosed with a liver, lung or heart disorder while in service 
or within one year of discharge from service.  The separation 
examination dated in February 1946 reveals that the Veteran's 
abdominal wall and viscera was normal, his cardiovascular system 
was normal, lungs were negative and a chest X-ray was negative.  
The Veteran's separation examination dated in December 1955 
revealed that the Veteran's lungs, chest, heart, vascular system 
and viscera were clinically evaluated as normal.  A June 1967 
Medical Board examination also revealed that his lungs, chest, 
heart, vascular system, abdomen and viscera were evaluated as 
normal.  The first evidence of any treatment or diagnosis of a 
lung disorder was in 1983, approximately 16 years after discharge 
from active military service and the first evidence of a 
diagnosis of COPD was in 1988, approximately 21 years after 
discharge from active military service.   Furthermore, the first 
evidence of a heart or liver disorder was the Veteran's death 
certificate dated in January 2005, approximately 38 years after 
military service.  The passage of many years between discharge 
from active service and the medical documentation of a claimed 
disability is evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In 
addition, there is no medical evidence or opinion that indicates 
the Veteran's cause of death is related to his active military 
service.  Thus, the record preponderates against the appellant's 
claim that there is a link between the Veteran's active military 
service and his death in January 2005.  

The Board finds that the evidence of record shows that the 
Veteran died as the result of renal failure due to staphatineus 
pneumonitis with sepsis, chronic obstructive pulmonary disease 
and congestive heart failure that was unrelated to his service 
and his service-connected disabilities.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable.  38 U.S.C.A. 5107(b) (2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).   Accordingly, entitlement 
to service connection for the cause of the Veteran's death is not 
warranted.


ORDER

Entitlement to service connection for the Veteran's cause of 
death is denied.



____________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


